DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for the RCE/Amendment filed on 01/04/22
Claim Objections
Claims 10-11 are objected to because of the following informalities:  In claim 10, the term “and other” should be replaced with “and the other electrode”.  The same applies to claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 recites the limitation "the high voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 6,142,096) in view of Larson et al. (US 9,263,241 B2).
Regarding claim 1, Sakai et al. discloses a plasma generating system (Fig.3:200) capable of generating a cold plasma comprising:
Two electrodes (Fig.3:2 and 1a-1b), wherein one of the two electrodes is an anode (Fig.3:2) and the other electrode is a cathode (Fig.3:1a-1b);
A pure DC voltage source (col.12, lines 6-8) capable of applying a constant DC voltage between the two electrodes;

A gas filling a gap (Fig.3:3) between the two electrodes (Fig.3:2 and 1a-1b); wherein the gas flows into open air (Fig.3:5 and the unlabeled opposite opening on the right side) maintaining a gas flow rate.
The plasma generating system of Sakai et al. is capable of generating cold plasma in the form of series of repetitive streamer breakdowns of the gas, in response to the constant DC voltage applied between the two electrodes. Moreover, the plasma generating system of Sakai et al. is capable of carrying the repetitive streams breakdowns of the gas by being controlled by the geometry of the two electrodes and the gas flow rate, such that cold plasma in the form of series of repetitive streamer breakdowns of the gas enriches the gas passing into open air with sterilizing reactive species.
Sakai et al. appears silent to explicitly teach using a current monitor.
Larson et al. discloses a plasma processing system (col.1, lines 6-9) that includes a current monitor, such as a shunt resistor (col.6, lines 21-32) in order to mitigate arcs (col.1, lines 57-61). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add a current monitor such as a shunt resistor from the various known current monitors to Sakai et al. system in order to mitigate arcs.
Regarding claims 2-6, Sakai et al. using a copper plate (col.18, lines 56-58).
Regarding claim 7, Sakai et al. discloses that the insulator is Teflon (col.17, line 44).
Regarding claim 8, the plasma generator of Sakai al. is capable of generating a voltage in the range of 1000-500,000 volts.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 6,142,096) in view of Larson et al. (US 9,263,241 B2) as applied to claim 1, and further in view of Mett et al. (US 6,500,299 B1).

Mett et al. discloses a plasma generator system (Fig.1) that uses helium gas (col.3, lines 34-36) as a heat transfer gas in order to control the temperature of the substrate. the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add helium gas to the combined Sakai et al. system in order to control the temperature of the substrate.  
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 6,142,096) in view in view of Larson et al. (US 9,263,241 B2) as applied to claim 1, and further in view of Taylor (US 2002/0127156 A1).
Regarding claims 10-14, the combined Sakai et al. appears silent to teach that the electrode and the insulator can have various different geometric shapes.
Taylor discloses a device that generates an electro-kinetic air flow [0025 and 0113] that uses various different geometric shapes for the electrodes ([0134]; rod-shaped electrode) or screen or mesh [0155] or pin-like [0158], or ring-like shape [0158] since electrodes can assists in controlling air flow [0037].  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the combined Sakai et al. electrodes to different geometric shapes since electrodes can assists in controlling air flow.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the Remarks section, filed on 01/04/22, with respect to the rejections of claims 1-14 under obviousness have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sakai et al. as shown above. Sakai et al. teaches all the structural limitations of claim 1 and including a pure DC voltage source. In addition, Larson et al. is in the same art as Sakai et al. that is generating plasma.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lee et al. (US 6,534,616 B2) and the Janakiraman et al. (US 2009/0236214 A1) all teach a direct current voltage source, a gas flow stream, electrodes and dielectric or insulting structures like the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798